Citation Nr: 0334427	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-07 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
mechanical low back pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
September 2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which granted service connection for 
mechanical low back and assigned a non-compensable evaluation 
from September 2001.  The veteran disagreed with the 
noncompensable evaluation 
and initiated the instant appeal.  As such, the severity of 
the disability at issue is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).

In a June 2002 rating decision, the Louisville, Kentucky, RO 
granted an increase to 20 percent disabling for mechanical 
low back pain retroactive to September 2001.  As the veteran 
has not expressed any desire to limit his appeal to a 
specific disability rating, the issue remains in appellate 
status. AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a June 2002 VA Form 21-4138, Statement in Support of 
Claim, the veteran filed a notice of disagreement with 
respect to his claims of entitlement to service connection 
for pain on top of the left foot, rashes and dry skin of the 
upper torso, recurring cysts of the low back and buttocks, 
and prisms of the right eye.   The veteran subsequently 
withdrew his claims in a May 2003 statement.


REMAND

A preliminary review of the record reveals the matter is not 
ripe for appellate disposition.  Initially, the Board notes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefined the obligations of VA with respect to the 
duty to assist and eliminated the former statutory 
requirement that claims be well grounded.   The VCAA applies 
to this case as the veteran's claim was filed in September 
2001, however; there has been no compliance with this law, as 
discussed in more detail below. See VAOPGCPREC 7-2003 
(November 19, 2003).

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA. See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)("Both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary.").  In 
the instant case, the veteran has not been provided notice of 
the VCAA as mandated by the Court with respect to his 
increased rating claim.   

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently invalidated provisions of 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  These provisions allowed 
the Board to take corrective action to provide notice of the 
VCAA where there was none, as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  The Board no longer has authority to attempt 
to cure VCAA deficiencies.  See Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).  The result is that 
a remand is necessary to notify the veteran of the applicable 
provisions of the VCAA, including what evidence is needed to 
support the increased rating claim, what evidence VA will 
develop, and what evidence the veteran must furnish.  See 
Quartuccio, supra.   

During the pendency of this claim, the rating criteria for 
evaluating disabilities of the spine were amended, effective 
from September 26, 2003. See 68 Fed. Reg. 166, 51454-51458. 
(August 27, 2003).  Also, the rating criteria for evaluating 
intervertebral disc syndrome were amended, effective from 
September 23, 2002. See 67 Fed. Reg. 54345-54349 (June 24, 
2002).  The veteran has not been provided notice of the 
regulation changes, nor has he been given the opportunity to 
submit additional evidence or argument on this issue.  As the 
Board intends to rely on the new laws in adjudicating the 
veteran's claim of entitlement to an increased rating for 
mechanical low back pain, which have not been considered by 
the agency of original jurisdiction, and such consideration 
could result in a denial of the appeal; the Board must notify 
the veteran and his representative of its intent to do so.  
See 38 C.F.R. § 20.903(c).

While the case is in remand status, the veteran should be 
afforded additional VA examination in connection with his 
claim on appeal.  The last VA examination of record is dated 
in August 2001.  The Board finds that the August 2001 VA 
examination is inadequate for evaluating the veteran's 
current level of impairment, as it does not address the new 
diagnostic criteria.  38 C.F.R. § 4.70.  In addition, as the 
aforementioned report of examination is over two years old, a 
re-examination is necessary to verify whether there has been 
an improvement in the veteran's mechanical low back pain or a 
material change in disability. 38 C.F.R. § 3.327(a)

Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, the veteran must 
be notified of the applicable provisions 
of the VCAA, including what evidence is 
needed to support the increased rating 
claim, what evidence VA will develop, and 
what evidence the veteran must furnish. 
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) ("Both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which 
evidence, if any, will be obtained by the 
claimant and which evidence, if any, will 
be retrieved by the Secretary.").  

2.  VA should notify the veteran that the 
rating criteria for evaluating 
disabilities of the spine were amended, 
effective from September 26, 2003. See 68 
Fed. Reg. 166, 51454-51458. (August 27, 
2003). A copy or summary of the applicable 
law to be considered must be attached.

3.  VA should notify the veteran that the 
rating criteria for evaluating 
intervertebral disc syndrome were amended, 
effective from September 23, 2002. See 67 
Fed. Reg. 54345-54349 (June 24, 2002).  A 
copy or summary of the applicable law to 
be considered must be attached.

4.  Once the veteran has been notified of 
the change in the disabilities of the 
spine regulations and intervertebral disc 
syndrome, arrangements should be made 
with the appropriate VA medical facility 
for the veteran to be afforded the 
following examination: Orthopedic.  Send 
the claims folder to the examiner for 
review.  Please ask the examiner to 
clearly document review of the claims 
folder in his/her examination report.  
Please ask the examiner to provide 
opinions as to whether the veteran's 
mechanical low back pain is manifested 
by:

a)	Severe lumbosacral strain with listing 
of the whole spine to the opposite 
side, positive Goldwaithe's sign, 
marked limitation of forward bending 
in the standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity 
of the joint space, or some of the 
above with abnormal mobility on forced 
motion;
b)	Favorable or unfavorable ankylosis of 
the lumbar spine;
c)	Severe limitation of motion of the 
lumbar spine; or
d)	intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least 4 weeks but less 
than 6 weeks during the past 12 
months; or
e)	intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least 6 weeks during 
the past 12 months.

The examiner must supply complete 
rationale for any opinions expressed.

5.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examinations, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examinations.

6.  Thereafter, the veteran's claim of 
entitlement to an initial evaluation in 
excess of 20 percent disabling for 
mechanical low back pain, should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  The veteran 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




